Citation Nr: 0942255	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-19 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2008 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a July 2009 hearing in Nashville to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.  


FINDING OF FACT

The Veteran's bilateral hearing loss is related to in-service 
noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss was related to noise exposure during service have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 &  
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Service Connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran contends that his hearing loss results from noise 
exposure in service training with the M16s including throwing 
live hand grenades.  The Veteran also stated he worked in the 
motor pool with mechanics on tanks without hearing protection 
which further exposed him to loud noise.  Following service, 
he was employed in a factory but was required to wear hearing 
protection.  The veteran's in-service exposure to acoustic 
trauma is conceded based on his experience and the nature of 
his in-services duties.  

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.

The Veteran's service treatment records reveal there is no 
evidence of complaint or treatment of hearing loss.  The 
Veteran's hearing during service and at separation was found 
to be within normal limits.  

As there is no evidence of a bilateral hearing loss 
disability as defined by VA regulation during military 
service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current hearing loss and his active 
service, to include any noise exposure in service. 

According to the Veteran's post service treatment records, he 
was first treated for hearing loss in August 2007.  The 
medical examiner stated the Veteran's "[p]ure tone testing 
indicates mild to moderately severe hearing loss."  The 
examiner further opined that "[b]ased on the [Veteran's] 
history of military noise exposure and configuration of 
hearing loss, it is as likely as not that the hearing loss 
and tinnitus are service-connected."  

In December 2007, the Veteran underwent a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
70
70
LEFT
20
20
30
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in right ear and 94 percent in the left ear.  The VA 
audiologist reported  that the Veteran had "[m]ild to 
moderately-severe sensorineural hearing loss above 1000 Hz 
bilaterally.  See VA audiological examination, dated December 
2007.  Furthermore, the December 2007 VA audiologist opined 
"the [V]eteran's bilateral hearing loss was less likely as 
not caused by military noise exposure... based on normal 
hearing indicated on entrance and exit exams bilaterally 
(through 4000 Hz), the [V]eteran's combined history of 
military and occupational noise exposure..."  As such, the 
evidence shows that the veteran has a current bilateral 
hearing loss disability.  

The first evidence of the Veteran complaining of a hearing 
disorder was in August 2007 and the earliest medical evidence 
of a bilateral hearing disorder under VA regulations is found 
in the December 2007 VA examination report, both 
approximately 35 years after discharge.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  However, the Veteran testified 
during the July 2009 Board hearing that he "just kind of 
lived with [his hearing loss]" and was able to ask his wife 
to assist him when he had difficulties with his hearing. 

The Board observes that the Veteran contends that he 
initially experienced hearing loss during service.  The 
Veteran is considered competent to report the observable 
manifestations of his claimed disability.   See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness are competent to prove that 
claimant exhibited certain symptoms at particular time 
following service).  

Furthermore, the Veteran contends that his bilateral hearing 
loss was caused by military service.  Lay persons can provide 
an account of observable symptoms, such as in this case the 
veteran's observation that he has difficulty hearing and when 
he first noticed having problems with his hearing.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The 
objective medical evidence includes two VA medical opinions, 
one of which supports his claim, and one which does not.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Here, the Board finds that the medical 
evidence is at least in relative equipoise on this issue.  
Resolving such reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran incurred disability due noise 
exposure during service.  38 U.S.C.A. § 5107. 

Consequently, based on the Veteran's competent and credible 
history of hearing loss, the reported chronicity of the 
symptom, evidence of a positive and negative nexus opinion by 
a VA audiologist, and the current diagnosis of moderate to 
severe sensorineural hearing loss, the Board finds service 
connection is warranted.  In granting this claim, the Board 
has resolved all doubt in the Veteran's favor.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


